DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 2, 9-15 and 20-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kong et al. (US 10,978,407 B2).

 	Pertaining to claim 1, Kong et al. discloses An integrated-circuit package assembly (see figs. 1-5), comprising: an integrated-circuit package substrate (118, see fig. 1) including a die side (116, see fig. 1) and a land side (122, see fig. 1); a central bump-pad array (132, see fig. 1) on the die side (116); 5a peripheral interconnect array (138, see fig. 1) on the die side; a folded interconnect (110, see fig. 1) coupled to the die side (116), wherein the folded interconnect (110) is coupled to a peripheral interconnect 

 	Pertaining to claim 2, Kong et al. discloses, further including an integrated-circuit die on the die side (116), wherein the integrated-circuit die (116) is coupled to the folded interconnect (110) and wherein the integrated-circuit die is coupled to the land side through the integrated- 15circuit package substrate (118).  

 	Pertaining to claim 9, Kong et al. discloses, further including: a board (124), wherein the foot (see fig. 1) is coupled to the board (124); 25an electrical bump array (132) in contact with the land side (122) and the board; an electrical bump contacting the foot and the board; and an integrated-circuit die on the (124) die side, wherein the folded interconnect (110) is one of an array of folded interconnects (see fig. 1) in a frame (110) that forms a periphery around the integrated-circuit die (116), wherein the integrated-circuit die (116) is coupled to the board (124) by the folded interconnect (110) and by 30an electrical bump array (132) between the land side (122) and the board (124).  

 	Pertaining to claim 10, Kong et al. discloses, further including: an integrated-circuit die (116) on the die side, wherein the folded interconnect (110) is one of a plurality of folded interconnects; 19AB9927-MY-US (SLW 1884.778US1) wherein the integrated-circuit die is coupled to the folded interconnect (110) and wherein the integrated-circuit die (116) is coupled to the 

 	Pertaining to claim 11, Kong et al. discloses, further including: a first integrated-circuit die on the die side (116); 10a subsequent integrated-circuit die on the die side; and wherein the first and subsequent integrated-circuit dice are in an infield area formed by the frame (see fig. 1).  

 	Pertaining to claim 12, Kong et al. discloses, further including: 15a first integrated-circuit die on the die side (116); a subsequent integrated-circuit die on the die side (116); and wherein the first and subsequent integrated-circuit dice are in an infield area formed by the frame (110): wherein the folded interconnect (110) is one of a plurality of folded interconnects, and wherein the 20plurality of folded interconnects (110) and the plurality of electrical bumps (132), are more interconnections than interconnections on the combined first and subsequent integrated- circuit dice (see figs. 1-5).  

 	Pertaining to claim 13, Kong et al. discloses An integrated-circuit package assembly (see figs. 1-5), comprising: 25an integrated-circuit package substrate (118) including a die side (116) and a land side (122); a central bump-pad array (132) on the die side (116); an inner peripheral interconnect array on the die side (116); an outer 

 	Pertaining to claim 14, Kong et al. discloses, further including an integrated-circuit die on the die side (the side of 116), wherein the integrated-circuit die (116) is coupled to each of the inner upper (see fig. 1) and the lower outer folded interconnects (lower outer 110), and wherein the integrated-circuit die (116) is coupled to the land side through the integrated-circuit package substrate (118). 
 
 	Pertaining to claim 15, Kong et al. discloses, further including: an integrated-circuit die on the die side (116 side) , wherein the integrated-circuit die (116) is coupled to each of the inner upper and the lower outer folded interconnects (110), and wherein the integrated-circuit die is coupled to the land side through the integrated-circuit 

 	Pertaining to claim 20, Kong et al. discloses, further including: an integrated-circuit die on the die side (116 side), wherein the inner upper folded interconnect (110) and the 10outer lower folded interconnect are two of a plurality of inner upper and outer lower folded interconnects (110); wherein the integrated-circuit die (116) is coupled to the inner upper and outer lower folded interconnects (110) and wherein the integrated-circuit die (116) is coupled to the land side (122) through the integrated-circuit package substrate (118) by a plurality of electrical bumps (132); and 15wherein the plurality of inner upper and lower outer folded interconnects (110), and the plurality of electrical bumps (132), are more interconnections than interconnections on the integrated-circuit die (116).  

 	Pertaining to claim 21, Kong et al. discloses, further including: 20a first integrated-circuit die (116) on the die side (116 side); a subsequent integrated-circuit die (116) on the die side; and wherein the first and subsequent integrated-circuit dice are in an infield area formed by the frame (110).  

 	Pertaining to claim 22, Kong et al. discloses 25 	, further including: a first integrated-circuit die on the die side; a subsequent integrated-circuit die on the die side (116 side); and wherein the first and subsequent integrated-circuit dice are in an infield area formed . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3-4 and 16 rejected under 35 U.S.C. 103 as being unpatentable over Kong et al. (US 10,978,407 B2) in view of Hossain et al. (US 2019/0115293 A1).

Pertaining to claim 3, Kong et al. discloses, further including: an integrated-circuit die (116) on the die side, wherein the integrated-circuit die (116) is coupled to a plurality of folded interconnects (110), and wherein the integrated-circuit die (116) is coupled to the land 20side (122) through the integrated-circuit package substrate (118); and wherein plurality of folded interconnects (110) are coupled. 
 	But, Kong et al. does not explicitly teach a chipset on a board, including a voltage regulator on the board.  
 	However, Hossain et al. teaches a chipset on a board, including a voltage regulator on the board, (see paragraph [0020], lines 15-20).
 	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a chipset on a board, including a voltage regulator on the board in the device of Kong et al. based on the teachings of Hossain et al in order to enable efficient use of integrated circuit packages, packages may include ball grid array (BGA) connections that may communicate with memory devices disposed on a package or off of the package via circuit connection on the PCB (see paragraph [0017]).

 	Pertaining to claim 4, Kong et al. discloses, further including: 25an integrated-circuit die on the die side (116), wherein the integrated-circuit die (116) is coupled to a plurality of folded interconnects (110), and wherein the integrated-circuit die (116) is coupled to the land side (122) through the integrated-circuit package substrate (118); and wherein plurality of folded interconnects (110) are coupled to a chipset on a board, including a voltage regulator on the board (124); 30wherein the integrated-circuit die 
 	But, Kong et al. does not explicitly teach a chipset on a board, including a voltage regulator on the board.  
 	However, Hossain et al. teaches a chipset on a board, including a voltage regulator on the board, (see paragraph [0020], lines 15-20).
 	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a chipset on a board, including a voltage regulator on the board in the device of Kong et al. based on the teachings of Hossain et al in order to enable efficient use of integrated circuit packages, packages may include ball grid array (BGA) connections that may communicate with memory devices disposed on a package or off of the package via circuit connection on the PCB (see paragraph [0017]).
 	
 	Pertaining to claim 16, Kong et al. discloses, further including: 25an integrated-circuit die on the die side (116), wherein the integrated-circuit die (116) is coupled to each of the inner upper and the lower outer folded interconnects, and 30wherein the integrated-circuit die (116) is coupled to the land side through the integrated circuit package substrate(118) wherein inner upper folded interconnect array (lower 138) are coupled to a chipset on a board (124), including  the outer lower folded interconnect array (138) board includes an integral external shell (126).
 	But, Kong et al. does not explicitly teach a chipset on a board, including a voltage regulator on the board.  

 	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a chipset on a board, including a voltage regulator on the board in the device of Kong et al. based on the teachings of Hossain et al in order to enable efficient use of integrated circuit packages, packages may include ball grid array (BGA) connections that may communicate with memory devices disposed on a package or off of the package via circuit connection on the PCB (see paragraph [0017]).

Claims 5-8, 17-19 and 23-26,  are rejected under 35 U.S.C. 103 as being unpatentable over Kong et al. (US 10,978,407 B2) in view of Awujoola et al. (US 2005/0104164 A1).

 	Pertaining to claim 5, Kong et al. discloses, the covers a folded portion of the folded interconnect (110), and that exposes a die-side level portion of the folded portion (see fig. 1).  
 	But, Kong et al. does not explicitly teach wherein the frame is a molded material
	However, Awujoola et al. teaches wherein the frame is a molded material (see paragraph [0014]).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a frame that is formed with molded material in the device of Kong et al. based on the teachings of Awujoola et al in order to improve 

 	Pertaining to claim 6, Kong et al. discloses5 	, wherein the covers a folded portion of the folded interconnect (110), and that exposes a die-side (116) level portion of the folded portion; and wherein the terminal end includes a foot (below 144, see fig. 1). 
 	But, Kong et al. does not explicitly teach wherein the frame is a molded material
	However, Awujoola et al. teaches wherein the frame is a molded material (see paragraph [0014]).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a frame that is formed with molded material in the device of Kong et al. based on the teachings of Awujoola et al in order to improve the EMI shielding characteristics of integrated circuit packages while also increasing the thermal conductivity, (see paragraph [0053, lines 1-2).

 	Pertaining to claim 7, Kong et al. discloses10 		 , the covers a folded portion of the folded interconnect (110), and that exposes a die-side level portion (port of 116)  of the folded portion, and wherein the terminal end includes a foot, further including: a board, wherein the foot is coupled to the board; and an electrical bump array in contact with the land side and the board.  
 	But, Kong et al. does not explicitly teach wherein the frame is a molded material
	However, Awujoola et al. teaches wherein the frame is a molded material (see paragraph [0014]).


 	Pertaining to claim 8, Kong et al. discloses, the covers a folded portion of the folded interconnect, and that exposes a die-side level portion of the folded portion, and wherein the terminal end includes a foot, further including: a board, wherein the foot is coupled to the board; 20an electrical bump array in contact with the land side and the board; and an electrical bump contacting the foot and the board. 
 	 But, Kong et al. does not explicitly teach wherein the frame is a molded material
	However, Awujoola et al. teaches wherein the frame is a molded material (see paragraph [0014]).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a frame that is formed with molded material in the device of Kong et al. based on the teachings of Awujoola et al in order to improve the EMI shielding characteristics of integrated circuit packages while also increasing the thermal conductivity, (see paragraph [0053, lines 1-2).

 	Pertaining to claim 17, Kong et al. discloses, wherein the covers a folded portion of each of the inner lower and outer upper folded interconnects (110), and that exposes a die-side level portion of each folded portion (see fig. 1). 
 	But, Kong et al. does not explicitly teach wherein the frame is a molded material
	However, Awujoola et al. teaches wherein the frame is a molded material (see paragraph [0014]).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a frame that is formed with molded material in the device of Kong et al. based on the teachings of Awujoola et al in order to improve the EMI shielding characteristics of integrated circuit packages while also increasing the thermal conductivity, (see paragraph [0053, lines 1-2).

 	Pertaining to claim 18, Kong et al. discloses 30 		, wherein the covers a folded portion of each of the inner lower and outer upper folded interconnect (110), and that exposes a die-side level portion (116, see fig. 1) of the folded portion; and wherein each terminal (see fig. 1) end includes a foot (see fig. 1).
 	But, Kong et al. does not explicitly teach wherein the frame is a molded material
	However, Awujoola et al. teaches wherein the frame is a molded material (see paragraph [0014]).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a frame that is formed with molded material in the device of Kong et al. based on the teachings of Awujoola et al in order to improve 

 	Pertaining to claim 19, Kong et al. discloses, the covers a folded portion of each of the outer lower and inner upper folded interconnect (110), and that exposes a die-side level portion of each folded portion (see fig. 1), and wherein each terminal (see fig. 1) end includes a foot, further including: 5a board (124), wherein each foot is coupled to the board (124); and an electrical bump array in contact with the land side and the board (124).  
 	But, Kong et al. does not explicitly teach wherein the frame is a molded material
	However, Awujoola et al. teaches wherein the frame is a molded material (see paragraph [0014]).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a frame that is formed with molded material in the device of Kong et al. based on the teachings of Awujoola et al in order to improve the EMI shielding characteristics of integrated circuit packages while also increasing the thermal conductivity, (see paragraph [0053, lines 1-2).

	Pertaining to claim 23, Kong et al. discloses, comprising, a die side of an integrated circuit package substrate (118); coupling the folded interconnect (110) to a board onto which the integrated-circuit package substrate (118) is 5mounted; and forming an electrical connection between the integrated-circuit package substrate (118) on a land side (122), to the board (124).  

	However, Awujoola et al. teaches a seating a molded lead frame with a folded interconnect (see paragraph [0014]).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a seating a molded lead frame with a folded interconnect in the device of Kong et al. based on the teachings of Awujoola et al in order to improve the EMI shielding characteristics of integrated circuit packages while also increasing the thermal conductivity, (see paragraph [0053, lines 1-2).

 	Pertaining to claim 24, Kong et al. as modified by Awujoola et al. further discloses, wherein the folded interconnect is folded within the molded lead frame (see paragraph [0014] of Awujoola et al.)., wherein the folded interconnect (110) is folded within the molded lead 10frame (110), and wherein the folded interconnect (110) has a foot (see fig. 1) where the folded interconnect contacts the board, further including: contacting the foot and the board (124) with an electrical bump (132); and reflowing electrical bumps between the land side (122) and the board (124). 
     
 	Pertaining to claim 25, Kong et al. discloses 15 	, wherein the folded interconnect has a foot where the folded interconnect contacts the board, further including: contacting the foot and the board with an electrical bump; reflowing electrical bumps between the land side and the board; and 20seating an integrated-circuit die on the die side in an infield formed by the frame.  

	However, Awujoola et al. teaches a seating a molded lead frame with a folded interconnect (see paragraph [0014]).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a seating a molded lead frame with a folded interconnect in the device of Kong et al. based on the teachings of Awujoola et al in order to improve the EMI shielding characteristics of integrated circuit packages while also increasing the thermal conductivity, (see paragraph [0053, lines 1-2).

 	Pertaining to claim 26, Kong et al. discloses, wherein the folded interconnect i10) a lower outer folded interconnect (110), further including: coupling an upper inner folded interconnect to the board (124), wherein the upper inner folded 25interconnect includes a portion that is above the lower outer folded interconnect (outer 110)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDARGIE M AYCHILLHUM whose telephone number is (571)270-1607.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDARGIE M AYCHILLHUM/Primary Examiner, Art Unit 2848